DETAILED ACTION
This action is in response to the claim amendments received 02/03/2021. Claims 1-20 are pending with claims 1, 2, 8, 9, 15 and 16 currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10357718. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature claimed in claims 1-20 in currently application is being disclosed in claims 1-20 of U.S. Patent No. 10357718.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ntoulas et al. [US20160067612], hereinafter Ntoulas, in view of Pruett [Chris Pruett, Defining the All-Important Difficulty Curve, The Journal of Education, Community, and Value, vol. 8, Issue 1, Jan.-Feb. 2008, http://commons.pacificu.edu/cgi/viewcontent.cgi?article=1002&context=inter08], further in view of SUMAKI et al. [US20150105161], hereinafter SUMAKI.
claim 1, Ntoulas discloses a computer-implemented method comprising: 
under control of one or more hardware computing devices configured with specific computer-executable instructions, the specific computer-executable instructions stored in an electronic hardware memory (Fig. 1 – Fig. 6), 
receiving, over a network from a user computing system, a gameplay session data packet comprising an indication of initiation of a current gameplay session of a video game application at a first gameplay level of a plurality of gameplay levels on the user computing system ([0077], “Client system 630 can receive and transmit data 623 to and from game networking system 620b. This data can include, for example, webpages, messages, game inputs, game displays, HTTP packets, data requests, transaction information, updates, and other suitable data”, and [0058], “As the player plays a first level with the current weighted parameter that influences level difficulty, then the system utilizes the current first level game play in order to update and change the assigned weight in order to change and fine tune the difficulty of the level to make the game "just hard enough" for the player”); 
identifying a user identifier associated with the current gameplay session of the video game application on the user computing device from the gameplay session data packet, the user identifier associated with a user account ([0037], “A player may have a game account on game networking system 120b, wherein the game account can contain a variety of information associated with the player (e.g., the player's personal information, financial information, purchase history, player character state, game state)”); 
accessing user account data in a physical data store based at least in part on the user identifier, wherein the physical data store is configured to store user account data structures storing user interaction data associated with one or more gameplay sessions of the video game application ([0076], “The local data store 625 and game data store 665 contains player based information that the game modification system 120b uses to determine the difficulty level for the specific player”); 
the data module 330 utilizes the player-based data to determine the playing style of the player”, and [0066], “the tuning module 350 adjusts the difficulty level to match the player skill and player's playing style based on predicting the characteristics of the game play in which the player struggles with. Accordingly, the tuning module 350 predicts the appropriate difficulty level and adjusts the tile board geometry and structure to match the difficulty level of the game to that of the player's playing style for optimal game play”); 
determining a difficulty level for the first gameplay level of the current gameplay session of the video game application based at least in part on the predicted challenge level and gameplay session data associated with the current gameplay session ([0066], “Accordingly, the tuning module 350 predicts the appropriate difficulty level and adjusts the tile board geometry and structure to match the difficulty level of the game to that of the player's playing style for optimal game play”, and [0068], “The adjustment is made based on predicting the likelihood that a player would make a certain type of move when confronted with a current obstacle in the game”); 
based at least in part on the determined difficulty level, selecting a value for at least one gameplay parameter associated with the video game application, wherein the gameplay parameter comprises a variable that when adjusted causes a modification to a state of the video game ([0066], “Accordingly, the tuning module 350 predicts the appropriate difficulty level and adjusts the tile board geometry and structure to match the difficulty level of the game to that of the player's playing style for optimal game play”); and 
modifying execution of the video game application by adjusting the gameplay parameter to the selected value for the first gameplay level of the current gameplay session ([0066], Accordingly, the tuning module 350 predicts the appropriate difficulty level and adjusts the tile board geometry and structure to match the difficulty level of the game to that of the player's playing style for optimal game play”, and [0062], “in response to the determination that the current in-level game (the level of the game that the player is currently playing) is "too difficult" for the specific player, the tuning module 350 adjusts the game obstacle for the player in order for the level to be "just hard enough."”).
However, Ntoulas does not disclose using a difficulty trajectory to represent the playing style of a particular player. Ntoulas also does not disclose wherein progression through the video game application is defined by a plurality game progression states, wherein each game progression state is associated with a different gameplay level of the plurality of gameplay levels, and the predicted challenge level is associated with each game progression state of the plurality of game progression states for the user.
Nevertheless, Pruett teaches using difficulty curve to represent the playing style of a particular player (pages 36-37, paragraph 3, “The problem game designers face is the definition of the difficulty curve, a term used to describe the progression of challenge from the beginning of a game to the end.  While the introductory moments are of particular importance, much of the work in creating a successful game rests in the management of difficulty over the course of the entire game experience. If the play proves too difficult, the player will be frustrated and may end up with a bad impression of the game. On the other hand, if the game is too easy then the player may become bored and quit before the game design has really had a chance to really show off its potential. As the player puts more time into the game, he will become increasingly adept at the challenge it offers, so the game must therefore increase in difficulty over time in order to stay interesting. The speed at which the difficulty increases should ideally define a curve, gradual at the beginning but increasing at a steady rate until the end of the game.”).  Pruett additionally teaches various approaches known in the art to implement a difficulty curve in a game (e.g., page 37, “The Crash Bandicoot series, a resident of the Platformer genre, employs a system called dynamic difficulty adjustment in which the game changes subtlety to match the prowess of the player” and page 38, “Devil May Cry starts out hard…and gets increasingly difficult over time; it has a well-defined difficulty curve that happens to begin at a level of difficulty that many other games never reach”).
And SUMAKI teaches in a like invention, progression through the video game application is defined by a plurality game progression states, wherein each game progression state is associated with a different gameplay level of the plurality of gameplay levels, and the predicted challenge level is associated with each game progression state of the plurality of game progression states for the user ([0109], “Specifically, when the determination result shows that the mission success rate is higher than the reference value (in a state where the difficulty level of the game is lowered), the threshold value changing portion 118 sets the threshold value of the capacity rate of the new field F11 to be lower than the initial threshold value (50%). When the mission success rate is lower than the reference value (in a state where the difficulty level of the game is raised), the threshold value changing portion 118 sets the threshold value of the capacity rate of the new field F11 to be higher than the initial threshold value (50%)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ntoulas to have the difficulty curve to represent the playing style of a gamer as taught by Pruett, in order to provide a player-specific challenge level and thus adjust the game difficulty level accordingly so that the player remains interested in playing the game, as is beneficially taught by Pruett; and to have the game progression state associated with different gameplay levels, as taught by SUMAKI, in order to easily convert the predicted difficulty level to the corresponding game progression state to make it more convenient to control the difficulty level through controlling the game state.
claim 2, the combination of Ntoulas, Pruett and SUMAKI discloses the computer-implemented method of claim 1, wherein the user interaction data comprises recent user interaction data that is more recent than a threshold age time period and historical user interaction data that less recent than the threshold age time period (Ntoulas, [0070], “the data module 330 determines a player's playing style based on determining a plurality of pattern of behaviors in which the player plays the game using the real-time interactions and historical player-based data”).
Regarding claim 3, the combination of Ntoulas, Pruett and SUMAKI discloses the computer-implemented method of claim 1, wherein the determined difficulty level is further determined based at least in part on a skill level associated with the user account (Ntoulas, [0072], “the playing style attributes can include whether the player struggles with a skill such as a range weapon, combating against air forces, ground forces”).
Regarding claim 4, the combination of Ntoulas, Pruett and SUMAKI discloses the computer-implemented method of claim 1, wherein the difficulty trajectory indicates a plurality of determined difficulty levels for a plurality of different portions of the video game (Ntoulas, [0069], “the data module 330 accesses game parameters that defines at least some aspects of a game level forming part of the game. Some aspects of a game include, but not limited to, a portion of a game, a specific quest included in the game, a live portion of a game the player is currently playing, a game level, a game challenge, a competition, any unit of game play, and the like”).
Regarding claim 5, the combination of Ntoulas, Pruett and SUMAKI discloses the computer-implemented method of claim 1, wherein the gameplay parameter value is a seed value that identifies seed data used to generate a gameplay level within the video game application (Ntoulas, [0064], “the number of moves allowed in a game or the bonus letter length can be increased or decreased to fine tune the difficulty level. Moreover, tile drop rate is also adjusted in response to a player's pattern of word usage”).
claim 6, the combination of Ntoulas, Pruett and SUMAKI discloses the computer-implemented method of claim 1, wherein modifying execution of the video game application by adjusting the gameplay parameter to the selected value for the current gameplay session occurs prior to initiation of each gameplay level during the current video game session (Ntoulas, [0068], “The adjustment can be in real time while the player is playing or and the end of the level when the player is progressing to another level”).
Regarding claim 7, the combination of Ntoulas, Pruett and SUMAKI discloses the computer-implemented method of Claim 1, further comprising: determining a relationship between the difficulty trajectory and a detected level of difficult associated with the user; based upon the determined relationship, generating one or more design recommendations; and updating the video game application based upon the one or more design recommendation (Ntoulas, [0072], “there is a one to one correspondence of playing style attribute and the game parameters that correspond to them”, and [0073], “the tuning module 350 predicts a corrected difficulty level which matches the player's playing style, in response to the player score transgressing the threshold value. Based on the player's playing style (patterns of behavior in game play) and the population average of how well other players play the current level of the game, the tuning module 350 determine what the correct difficulty level should be so that the player score would fall in the optimal range and thereby making the game "just hard enough."… requiring words that are more than five letters or less than four letters would increase the difficulty of the level and challenge the player, thus keeping the player engaged”).
Regarding claims 8-14, please refer to the claim rejections of claims 1-7.
Regarding claims 15-20, please refer to the claim rejections of claims 1-6.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103 have been considered but are moot in view of new ground of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YINGCHUAN ZHANG/Examiner, Art Unit 3715